DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10-11, 13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 10,747,962 to Fuerstenau et al. (“Fuerstenau”).
As to claims 1 and 10, Fuerstenau discloses an artificial intelligence apparatus and a method for operating an artificial intelligence apparatus comprising: One or more processors configured to: input a corpus of a first language into a machine translation model to obtain a corpus of a second language [Fig. 2, column 9 lines 33-65, column 11 lines 8-16] , and train a natural language understanding model to output a command corresponding to the corpus of the 
As to claims 2 and 11, Fuerstenau discloses wherein the machine translation model is trained so as to output the corpus of the second language as a result value if the corpus of the first language is input as an input value [column 11 lines 8-16], wherein the corpus of the second language has the same meaning as the corpus of the first language [Fig. 2, column 9 lines 42-46, 52-55], and wherein the first language and the second language are different languages from each other [column 7 lines 12-31, column 11 lines 8-16: German/English].
As to claims 4 and 13, Fuerstenau discloses wherein a command corresponding to the corpus of the first language means a command having the same meaning as a command corresponding to the corpus of the second language [Fig. 2, column 9 lines 42-46, 52-55], and wherein the natural language understanding model labels the corpus of the second language the command corresponding to the corpus of the first language to be trained [column 9 lines 52-65].
As to claims 5 and 14, Fuerstenau discloses a memory for storing a plurality of commands respectively corresponding to a plurality of corpora of the first language [column 10 lines 15 to column 11 line 49], wherein the one or more processors are configured to: obtain the command corresponding to the first corpus among the plurality of commands from the memory if a second corpus of the second language is obtained as a first corpus of the first language among the plurality of corpora is input into the machine translation model, and set the second corpus as an input value and label the command corresponding to the first corpus as a result value to train the natural language understanding model [[column 10 lines 15 to column 11 line 49].

claims 6 and 15, Fuerstenau discloses an input interface for obtaining second language data, wherein the one or more processors are configured to: extract the corpus of the second language from the second language data and input the extracted corpus of the second language into the natural language understanding model to perform an operation according to a command output by the natural language understanding model [column 7 lines 13-31, Fig. 1: 140, 102].
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent No. 10,747,962 to Fuerstenau et al. (“Fuerstenau”) in view of U.S. Patent Application Publication No. 20200401899 to Dohan et al. (“Dohan”).  
As to claims 3 and 12, Fuerstenau discloses the artificial intelligence apparatus and the method for operating an artificial intelligence apparatus of claims 1 and 10 (see rejection of claims 1 and 10). Further, Fuerstenau discloses wherein the one or more processors are configured to: compare the corpus of the second language with a correct answer group to 
Fuerstenau does not expressly disclose a Bleu score. Even though, it is extremely obvious and well known in the art of machine translation to use Bleu score to evaluate machine translated text to provide high quality translation.
In the same or similar field of invention, Dohan discloses a Bleu score [Dohan paragraphs 0060-0061, figs. 2-3, paragraphs 0049-0076].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fuerstenau to have Bleu score as taught by Dohan.  The suggestion/motivation would have been to provide methods for determining an optimized neural network architecture for a neural network configured to perform a machine learning task [Dohan paragraph 0003].  
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent No. 10,747,962 to Fuerstenau et al. (“Fuerstenau”) in view of U.S. Patent Application Publication No. 20200210523 to Aghajanyan et al. (“Aghajanyan”).  
As to claims 7 and 16, Fuerstenau discloses the artificial intelligence apparatus and the method for operating an artificial intelligence apparatus of claims 1 and 10 (see rejection of claims 1 and 10). 
 Fuerstenau does not expressly disclose wherein one or more processors are configured to: input the corpus of the first language into the machine translation model to obtain a corpus of a third language, and train the natural language understanding model to output a command corresponding to the corpus of the first language if the corpus of the third language is input, and wherein the third language is a language different from the second language.
Aghajanyan discloses wherein one or more processors are configured to: input the corpus of the first language into the machine translation model to obtain a corpus of a third language, and train the natural language understanding model to output a command corresponding to the corpus of the first language if the corpus of the third language is input, and wherein the third language is a language different from the second language [Aghajanyan paragraphs 0053-0055, fig. 2].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fuerstenau to have wherein one or more processors are configured to: input the corpus of the first language into the machine translation model to obtain a corpus of a third language, and train the natural language understanding model to output a command corresponding to the corpus of the first language if the corpus of the third language is input, and wherein the third language is a language different from the second language as taught by Aghajanyan.  The suggestion/motivation would have been to facilitate generation of task-specific machine-trained components with efficient use of computing resources [Aghajanyan paragraph 0007].  
As to claims 8 and 17, Aghajanyan discloses wherein the command corresponding to the corpus of the first language means a command having the same meaning as a command corresponding to the corpus of the third language, and wherein the natural language understanding model labels the corpus of the third language the command corresponding to the corpus of the first language to be trained [Aghajanyan paragraphs 0053-0055, fig. 2]. In addition, the same motivation is used as the rejection of claims 7 and 16.
As to claims 9 and 18, Aghajanyan discloses wherein the input interface obtains third language data, wherein the one or more processors are configured to: extract the corpus of the Aghajanyan paragraphs 0006, 0041, 0053-0055, fig. 2]. In addition, the same motivation is used as the rejection of claims 7 and 16.



	Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 20140095143 to Jan et al. (Figs. 15-16 and corresponding paragraphs).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANTIM G SHAH/Primary Examiner, Art Unit 2652